DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1-3, 5-13, 15-16, and 18-20 are allowable. Claims 4, 14, and 17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions directed to species II (Figure 6), as set forth in the Office action mailed on 08/21/2019, is hereby withdrawn and claims 4, 14 and 17 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Authorization for this examiner’s amendment was given in an interview with Drew Coelho (Reg. No. 77126) on June 2, 2022.


The application has been amended as follows: 

IN THE CLAIMS

Claim 1. (Currently Amended) A gas turbine engine defining a radial direction and an axial direction, the gas turbine engine comprising:
a compressor section comprising a first compressor and a second compressor;
a turbine section comprising a first turbine and a second turbine, the compressor section and the turbine section together defining at least in part a core air flowpath;
a first spool rotatable with the first turbine and the first compressor;
a second spool rotatable with the second turbine and the second compressor;
an electric machine comprising a rotor, the rotor being positioned at least partially inward of the second turbine along the radial direction, wherein the rotor and the second turbine at least partially overlap in the axial direction; and
a gear assembly mechanically coupling the first spool and second spool to the electric machine for driving the electric machine.

Claim 9. (Currently Amended) The gas turbine engine of claim 1, wherein an effective turn-down ratio for the electric machine is less than 1.4:1.

Claim 11. (Original) The gas turbine engine of claim 1, wherein the electric machine is mounted at least partially  aft of the turbine section along the axial direction.

Claim 15. (Currently Amended) A gas turbine engine defining a radial direction and an axial direction, the gas turbine engine comprising:
a turbine section comprising a first turbine and a second turbine, the turbine section defining at least in part a core air flowpath;
a first spool rotatable with the first turbine;
a second spool rotatable with the second turbine;
an electric machine comprising a rotor, the rotor being positioned at least partially inward of the second turbine along the radial direction, wherein the rotor and the second turbine at least partially overlap in the axial direction; and
an epicyclic gear assembly coupled to the first spool, the second spool, and the electric machine such that both the first spool and second spool are configured for driving the electric machine.

Claim 20. (Currently Amended) The gas turbine engine of claim 15, wherein an effective turn-down ratio for the electric machine is less than 1.4:1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Kern et al. (US 20080143115, hereinafter: “Kern ‘115”) discloses an electric machine (70/20 generator) comprising a rotor (60) in the approximate location of the inward of the second turbine; however, the electric machine is not driven by the low-pressure spool, high pressure spool, and/or a gear assembly in relation to the low-pressure spool and the high-pressure spools (Fig. 3, 10). Modifying the electric machine of Kern ‘115 by rotating it via gear assembly attached to low pressure spool and high-pressure spool is impermissible hindsight reconstruction and would render apparatus of Kern ‘115 inoperative as originally intended by Kern ‘115. 
Furthermore, Price et al. (US 8302405) does not disclose the electric machine (22, 25) is axially overlapping with the second turbine (Fig. 1). 
Therefore, the claims are deemed allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Barnett et al. (US 20130014513), Winter (US 20140000278), and van der Merwe et al. (US 20190085715) disclose electric generator disposed in the approximate location to the second turbine. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        

/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745